Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 10/7/2022.  Claims 1-19 are currently pending in the application.


Election/Restrictions

Applicant’s election without traverse of group I, drawn to claims 1-9, in the reply filed on 10/7/2022 is acknowledged.

Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2014/0348887 A1) in view of Leikhim et al (US 4,284,532) and Pich et al (US 2016/0168955 A1).
Regarding claim 1, Hsu et al disclose a stable aqueous composition containing a crosslinked, non-ionic amphiphilic polymer capable of forming a yield stress fluid in the presence of a surfactant (abstract).  See example 33 (paragraphs 0169, 0211, and Table 8), wherein the polymer (i.e. reads on the polymer in present claim 1) is formed from monomers BEM (i.e. ethoxylated behenyl methacrylate and reads on the hydrophobic monomer in present claim 1) and AMPS (i.e. 2-acrylamido-2-methylpropane sulfonic acid and reads on the hydrophilic monomer in present claim 1).  
Hsu et al are silent with respect to glycol ether, powder composition, and properties.
However, Hsu et al teach that yield stress fluid comprises at least one crosslinked nonionic amphiphilic polymer and an optional nonionic surfactant (paragraph 0121).  Examples of nonionic surfactants are described in US Patent 4,284,532 (Leikhim et al) and incorporated herein in its entirety (paragraph 0147).  Nonionic surfactants, in Leikhim et al, have the formula R(C2H4O)nOH wherein R is aliphatic hydrocarbyl radical containing from about 8 to about 18 carbon atoms, and n = about 3 to about 12 (col. 1, lines 55-68).  Therefore, in light of the teachings in Leikhim et al and general disclosure of Hsu et al, it would have been obvious to one skilled in art prior to the filing of present application to include any of the nonionic surfactants including that taught in Leikhim et al, in the composition, of Hsu et al, absent evidence to the contrary.
Regarding powder composition, Pich et al in the same field of endeavor teach powder polymer for use in hydraulic fracturing (abstract).  For ease of handling emulsions have been used for several years but have the following disadvantages such as cost practically doubled with respect to powder polymers (paragraphs 0007-0009).  Therefore, in light of the teachings in Pich et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare the composition, of Hsu et al in view of Leikhim et al, in the form of a powder, for above mentioned advantages.
Regarding properties, Hsu et al teach that amphiphilic polymers can be activated by a surfactant to provide a suitable yield stress fluid with the ability to suspend particles and insoluble materials in an aqueous medium for indefinite periods of time (paragraph 0120) and include crosslinked nonionic amphiphilic polymer (paragraph 0121).  Therefore, given that the polymer is crosslinked and the activation of the crosslinked amphiphilic polymer with surfactant provides a suitable fluid with the ability to suspend particles and insoluble materials in an aqueous medium for indefinite periods of time, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polymer, of Hsu et al in view of Leikhim et al and Pich et al, to provide a three-dimensional interconnected network of bodies after hydration, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 4, example of nonionic surfactant, in Leikhim et al, include those having formula R(C2H4O)nOH wherein R is aliphatic hydrocarbyl radical containing from about 8 to about 18 carbon atoms, and n = about 3 to about 12 (col. 1, lines 55-68).
Regarding claims 5 and 6, example of nonionic surfactant, in Leikhim et al, include those having formula R(C2H4O)nOH wherein R is aliphatic hydrocarbyl radical containing from about 8 to about 18 carbon atoms, and n = about 3 to about 12 (col. 1, lines 55-68).  When R is aliphatic hydrocarbyl radical containing about 8 carbon atoms and n = about 3, it reads on diethylene glycol octyl ether in present claim 5.  Additionally, it is the Office’s position that when R is an aliphatic radical having about 8 carbon atoms, it is a homolog of diethylene glycol hexyl ether.  Case law holds that structural similarities have been found to support a prima facie case of obviousness. See, In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).
Regarding claim 7, Hsu et al teach that surfactants are present in amounts of about 6 to about 20% by weight (paragraph 0152).  Leikhim et al teach that ethoxylated nonionic surfactant are present in amounts of about 5 to about 25% (col. 1, lines 55-59).
Regarding claims 8 and 9, examples of suitable anionic surfactants, in Hsu et al, include sodium salts of laureth sulfate (paragraph 0131) which reads on a salt containing alkyl sulfate anion in present claim 8 and sodium lauryl sulfate in present claim 9.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2014/0348887 A1) in view of Leikhim et al (US 4,284,532), Pich et al (US 2016/0168955 A1) and Hanson et al (US 2018/0251583 A1).
The discussion with respect to Hsu et al, Leikhim et al, and Pich et al in paragraph 9 above is incorporated here by reference.
Hsu et al, Leikhim et al and Pich et al are silent with respect to zwitterionic monomer.
However, Hanson et al in the same field of endeavor teach film-forming compositions comprising zwitterionic-functional polymer and methods of treating subterranean formation (abstract).  Exemplary ethylenically unsaturated monomers that may be used as the zwitterionic monomer include betaine-containing monomer such as sulfobetaines represented by formula: 
    PNG
    media_image1.png
    79
    252
    media_image1.png
    Greyscale
  wherein A = O or NH; R1 is hydrogen or methyl, R2 is ethylene or propylene, R3 and R4 are alkyl typically containing from 1 to 4 carbon atoms; B is N and X- = SO3- (paragraph 0020).  After treatment with the film-forming composition, oil permeability increased which may allow for an enhanced oil recovery in a subterranean formation (paragraph 0076).   Therefore, in light of the teachings in Hanson et al, it would have been obvious to one skilled in art prior to the filing of present application to include the zwitterionic monomer, of Hanson et al, in the polymer, of Hsu et al, for above mentioned advantages.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/
Primary Examiner, Art Unit 1764